Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  May 24, 2011                                                                                          Robert P. Young, Jr.,
                                                                                                                  Chief Justice

  142584 & (27)(28)                                                                                     Michael F. Cavanagh
                                                                                                              Marilyn Kelly
                                                                                                        Stephen J. Markman
                                                                                                        Diane M. Hathaway
                                                                                                            Mary Beth Kelly
  PEOPLE OF THE STATE OF MICHIGAN,                                                                          Brian K. Zahra,
            Plaintiff-Appellee,                                                                                        Justices

  v                                                                  SC: 142584
                                                                     COA: 301022
                                                                     Wayne CC: 09-028421-FH
  NANCY ANN ZIOMEK,
          Defendant-Appellant.

  _________________________________________/

          On order of the Court, the motion to file miscellaneous court records is
  GRANTED. With regard to the motion to file the letter, we direct the Clerk to remove
  the letter from the file and return it to the defendant, see MCR 9.126(A). The motion to
  file the letter is DENIED as moot. The application for leave to appeal the December 20,
  2010 order of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                            I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            May 24, 2011                        _________________________________________
         y0516                                                                  Clerk